Citation Nr: 1739243	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1963 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2015, the Board remanded the matter to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ).  In January 2017, the Veteran testified at a videoconference hearing before the undersigned VLJ and a transcript of the hearing is of record.

The issue of entitlement to service connection for a heart disability and hypertension, to include as due to herbicide exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The probative evidence is at least in relative equipoise as to whether the Veteran's prostate cancer is due to service, to include presumed herbicide exposure therein.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for entitlement to service connection for prostate cancer.  38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Based on the Board's grant of service connection for prostate cancer, there is no need to discuss VA duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefits sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014).

The Veteran contends that his current prostate cancer is due to his exposure to herbicides while serving on active duty during the Vietnam era.  Specifically, the Veteran contends that due to his service while stationed at Nakhon Phanom Royal Thai Air Force Base in Thailand and the duties of his military occupational specialty (MOS), he should be afforded the presumption that he was exposed to herbicides.  Considering all the evidence of record, the Board finds that the evidence establishes that the Veteran's service included service at Nakhon Phanom Royal Thai Air Force Base in Thailand and his duties put him on the perimeter of the base.  Medical evidence of file shows diagnosis of prostate cancer.  Presumptive service connection for prostate cancer is warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.



ORDER

Service connection for prostate cancer is granted.


REMAND

The Veteran contends that he has a heart disability and hypertension that are related to service.  As noted above, the Board finds that the presumption of exposure to herbicides extends to the Veteran's service.  Based on this, the Board finds that the Veteran should undergo an examination to determine the etiology of any diagnosed heart disability, to include whether the Veteran has ischemic heart disease as defined by 38 C.F.R. § 3.309.  As to hypertension, the Board finds the evidence raises the question of whether, although not presumptive, this disability is due to service, to include the presumed herbicide exposure.  The examiner should also address whether the hypertension is caused or aggravated by the heart disability.  See 38 C.F.R. § 3.310 (2016).

In light of the remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Update the file with any VA treatment records relevant to the Veteran's claim. If any requested records are unavailable, the Veteran and his representative should be notified of such.

2.  After completion of the above, schedule the Veteran for an appropriate VA examination to determine the etiology of his heart disability and hypertension.  All necessary tests should be conducted.  The claims file should be reviewed by the examiner. A comprehensive rationale should accompany any opinion provided. 

(a)  Regarding a heart disability, does the Veteran has a diagnosis of ischemic heart disease?  38 C.F.R. § 3.309 notes that the ischemic heart disease for purposes of this regulation includes, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  
(b) For any other diagnosed heart disease, is such disability as least as likely as not (50 percent or greater probability) due to the Veteran's service? 
(c) Regarding hypertension, does the Veteran have a hypertension disability that is as least as likely as not (50 percent or greater probability) attributable to service, to include as due to conceded herbicide exposure?
(d) Also regarding hypertension, is such disability as least as likely as not (50 percent or greater probability) caused by or aggravated by a heart disability?

3.  Then, readjudicate the claims remaining in appellate status.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a statement of the case (SSOC) and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


